 


117 HRES 21 EH: Calling on Vice President Michael R. Pence to convene and mobilize the principal officers of the executive departments of the Cabinet to activate section 4 of the 25th Amendment to declare President Donald J. Trump incapable of executing the duties of his office and to immediately exercise powers as acting President.
U.S. House of Representatives
2021-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 21 
In the House of Representatives, U. S., 
 
January 12, 2021 
 
RESOLUTION 
Calling on Vice President Michael R. Pence to convene and mobilize the principal officers of the executive departments of the Cabinet to activate section 4 of the 25th Amendment to declare President Donald J. Trump incapable of executing the duties of his office and to immediately exercise powers as acting President. 
 
 
Whereas on Wednesday, January 6, 2021, the day prescribed under section 15 of title 3, United States Code, for the counting of electoral votes, Congress experienced a massive violent invasion of the United States Capitol and its complex by a dangerous insurrectionary mob which smashed windows and used violent physical force and weapons to overpower and outmaneuver the United States Capitol Police and facilitated the illegal entry into the Capitol of hundreds, if not thousands, of unauthorized persons (all of whom entered the Capitol complex without going through metal detectors and other security screening devices); Whereas, the insurrectionary mob threatened the safety and lives of the Vice President, the Speaker of the House, and the President pro tempore of the Senate, the first three individuals in the line of succession to the presidency, as the rioters were recorded chanting Hang Mike Pence and Where’s Nancy when President Donald J. Trump tweeted to his supporters that Mike Pence didn’t have the courage to do what should have been done to protect our country after the Capitol had been overrun and the Vice President was in hiding; 
Whereas the insurrectionary mob attacked law enforcement officers, unleashed chaos and terror among Members and staffers and their families, occupied the Senate Chamber and Speaker Nancy Pelosi’s office along with other leadership offices, vandalized and pilfered government property, and succeeded in interfering with the counting of electoral votes in the joint session of Congress; Whereas the insurrectionary mob’s violent attacks on law enforcement and invasion of the Capitol complex caused the unprecedented disruption of the Electoral College count process for a 4-hour period in both the House and the Senate, a dangerous and destabilizing impairment of the peaceful transfer of power that these insurrectionary riots were explicitly designed to cause; 
Whereas 5 Americans have died as a result of injuries or traumas suffered during this violent attack on Congress and the Capitol, including Capitol Police Officer Brian D. Sicknick and Ashli Babbitt, Rosanne Boyland, Kevin Greeson, and Benjamin Phillips, and more than 50 police officers were seriously injured, including 15 officers who had to be hospitalized, by violent assaults, and there could easily have been dozens or hundreds more wounded and killed, a sentiment captured by Senator Lindsey Graham, who observed that the mob could have blown the building up. They could have killed us all; Whereas these insurrectionary protests were widely advertised and broadly encouraged by President Donald J. Trump, who repeatedly urged his millions of followers on Twitter and other social media outlets to come to Washington on January 6 to Stop the Steal of the 2020 Presidential election and promised his activist followers that the protest on the Electoral College counting day would be wild; 
Whereas President-elect Joseph R. Biden won the 2020 Presidential election with more than 81 million votes and defeated President Trump 306–232 in the Electoral College, a margin pronounced to be a landslide by President Trump when he won by the same Electoral College numbers in 2016, but President Trump never accepted these election results as legitimate and waged a protracted campaign of propaganda and coercive pressure in the Federal and State courts, in the state legislatures, with Secretaries of State, and in Congress to nullify and overturn these results and replace them with fraudulent and fabricated numbers; Whereas President Trump made at least 3 attempts to intervene in the lawful vote counting and certification process in Georgia and to coerce officials there into fraudulently declaring him the winner of the State’s electoral votes, including calls to Georgia Governor Brian Kemp and a State elections investigator, and an hour-long conversation with Secretary of State Brad Raffensperger badgering him to find 11,780 votes and warning of a big risk to Raffensperger if he did not intervene favorably to guarantee the reelection of President Trump; 
Whereas President Trump appeared with members of his staff and family at a celebratory kickoff rally to encourage and charge up the rioters and insurrectionists to walk down to the Capitol and if you don’t fight like hell, you’re not going to have a country anymore on Wednesday, January 6, 2021; Whereas while violent insurrectionists occupied parts of the Capitol, President Trump ignored or rejected repeated real-time entreaties from Speaker Nancy Pelosi and Senate Minority Leader Chuck Schumer to appeal to his followers to exit the Capitol, and also ignored a tweet from Alyssa Farah, his former communications director, saying: Condemn this now, @realDonaldTrump—you are the only one they will listen to. For our country!; 
Whereas photographs, cell phone videos, social media posts, and on-the-ground reporting show that numerous violent insurrectionists who invaded the Capitol were armed, were carrying police grade flex cuffs to detain and handcuff people, used mace, pepper spray, and bear spray against United States Capitol Police officers, erected a gallows on Capitol grounds to hang traitors, vehemently chanted Hang Mike Pence! while surrounding and roving the Capitol, emphasized that storming the Capitol was a revolution, brandished the Confederate battle flag inside the Capitol, and were found to be in possession of Napalm B, while still unidentified culprits planted multiple pipe bombs at buildings near the Capitol complex, another lethally dangerous criminal action that succeeded in diverting law enforcement from the Capitol; and Whereas Donald Trump has demonstrated repeatedly, continuously, and spectacularly his absolute inability to discharge the most basic and fundamental powers and duties of his office, including most recently the duty to respect the legitimate results of the Presidential election, the duty to respect the peaceful transfer of democratic power under the Constitution, the duty to participate in legally defined transition activities, the duty to protect and uphold the Constitution of the United States, including the counting of Electoral College votes by Congress, the duty to protect the people of the United States and their elected representatives against domestic insurrection, mob rule, and seditious violence, and generally the duty to take care that the laws be faithfully executed: Now, therefore, be it 
 
That the House of Representatives calls upon Vice President Michael R. Pence— (1)to immediately use his powers under section 4 of the 25th Amendment to convene and mobilize the principal officers of the executive departments in the Cabinet to declare what is obvious to a horrified Nation: That the President is unable to successfully discharge the duties and powers of his office; and 
(2)to transmit to the President pro tempore of the Senate and the Speaker of the House of Representatives notice that he will be immediately assuming the powers and duties of the office as Acting President.  Cheryl L. Johnson,Clerk. 